FILED IN COURT OF APPEALS
May 10, 2015
                                                          12th Court of Appeals District
John R. Soard
38 Delsie Street
Clarksville, AR 72830
(479) 739-5512
                                                          CATHY S. LUSK, CI


Cathy S. Lusk, Clerk
Katrina McClenny, Deputy Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas    75702

RE:    Case Number:           12-14-00211-CV


Trial Court Case Number:          3-42003;     Per Judge Joe Clayton's Order on 1/9/2014;
                                   Case Nos. 3-XXXXX were rolled into this one number


Style: John R. Soard
       V.
       Terry R. Thorn, Sheila Smith, Mary Page plus other defendants in the above Cases

Ms. Cathy S. Lusk
Twelfth Court of Appeals:

      No effort appears to have been made for about half the records that I requested in my
DESIGNATION OF RECORDS, (Clerk's Record pg. 29) Filed February 18, 2014)

       No mention has been made concerning my appeal of the summary judgment for the
dismissal of B. Jeffery Doran for accepting a bribe, changing Circuit records and extortion of
property by allowing John R. Soard only $37.00 per month for all his separate living expenses.

       No mention has been made for the appeal of the consolidation of all cases with no
reason being given. (PG 28, Clerk's record)

        In your letter dated January 8, 2015, you allowed me only 10 days to provide specific
items under the provisions of Requests for additional Items; how can this be when all the items
requested were identified in my identification of records filed on February 18, 2014, almost 15
months ago? In this designation of records the reason was given; the judge ordered, with no
known reason, that all cases be consolidated. In addition, this judge refused to put the parties
in any hearing under oath thus giving all lawyers permission to lie at will and not commit
perjury.
       Although you gave the Court Reporter, 30 days to respond, I have received nothing from
Misty McAdams


       The 12* Court of Appeals has already refused to allow to me supplement the Reporter's
Record. It is imperative that I use these records to file a brief.

        I believe you furnished the attorney for Terry Thorn copies of records from your files.
Ifyou will afford me the same privilege, please call or write the cost for both volumes of the
reporter's record filed by reporter McAdams on 11/24/14.

      A notice on the Anderson County Clerk's Bulletin Board states, "IT IS A CRIMETO
INTENTALLY OR KNOWUNGLY FILE A FRAUDENT INSTRUMENT WITH THE DISTRICT CLERK.

       No one in the Clerk's Office has been able to tell me who I should report this crime to.
Ifyou can identifythe enforcing authority, please do or you need additional information from
me please call (4790 739-5512.

                                                                     ruly yours,   r\   ,

                                                                          a j^A
                                                               John R. Soard




CC:    Ms. Janice Staples
       Anderson County Circuit Clerk
       500 N. Church Street, Room 18
       Palestine, TX 75801

       Ms. Misty McAdams
       Official Court Reporter
       2100 F.M. 1817
       Elkhart, Texas 75839